366 So. 2d 1190 (1978)
Stanley HEADRICK, Appellant,
v.
STATE of Florida, Appellee.
No. KK-498.
District Court of Appeal of Florida, First District.
December 28, 1978.
Rehearing Denied February 26, 1979.
Stephen A. Smith of Smith & Smith, Lake City, for appellant.
Robert L. Shevin, Atty. Gen., Carolyn M. Snurkowski, Asst. Atty. Gen., for appellee.
PER CURIAM.
Headrick appeals from a plea of nolo contendere to burglary and grand larceny wherein he reserved the right to appeal the admissibility of a confession made after twenty-four hours of imprisonment, but before his first appearance. We disagree with his argument that the violation of *1191 Fla.R.Crim.P. 3.130(b) requires that the confession be automatically suppressed. Here, the defendant was advised of his rights and we have concluded that the confession was otherwise voluntary. Further, there is no indication that the delay induced the confession. Romanello v. State, 160 So. 2d 529 (Fla. 1st DCA 1964), cert. denied, 168 So. 2d 148 (Fla. 1964).
Each case must be examined upon its own facts to determine whether a violation of Rule 3.130(b), considering its purpose and effect, has induced an otherwise voluntary confession. See Kilgore v. State, 350 So. 2d 1144 (Fla. 1st DCA 1977). Accordingly, we affirm.
McCORD, C.J., and ERVIN and MELVIN, JJ., concur.